UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

“-X
UNITED STATES OF AMERICA
ORDER
-against-
18 Cr. 736-01 (NSR)
ULYSSES LOPEZ,
Defendant.
Xx
ROMAN, D.J.:
The attorney Anthony Mattesi privately retained to represent defendant is hereby ordered

 

Attorney's Name
substituted and the representation of the defendant in the above captioned matter is assigned to
James DeVita , CJA counsel.

Attorney's Name

SO ORDERED.

 

NELSON S. ROMAN, _
UNITED STATES DISTRICT JUDGE

Dated: White Plains, New York
December 4, 2019

 

 
